COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

                                                 '
 JUAN TRIVIZO,
                                                 '
                            Appellant,
                                                 '
 v.                                                             No. 08-12-00356-CV
                                                 '
 EL PASO ANIMAL SERVICES,                                            Appeal from
                                                 '
 DR. NINA CLOUD, IN HER CAPACITY
 AS DIRECTOR OF EL PASO ANIMAL                   '           County Court at Law No. 3
 SERVICES, ELLEN SMYTH, IN HER
 CAPACITY AS DIRECTOR OF                        '             of El Paso County, Texas
 EL PASO ENVIRONMENTAL
 SERVICES, JOYCE WILSON, IN HER                 '              (TC # 2012DCV06427)
 CAPACITY AS EL PASO CITY
 MANAGER, AND THE CITY OF                       '
 EL PASO
                                                '
                            Appellees.

                                    MEMORANDUM OPINION

       Juan Trivizo is attempting to appeal a dangerous dog designation. We dismiss the appeal

for want of jurisdiction.

       Juan Trivizo is attempting to appeal a dangerous dog designation he received on or about

November 5, 2012. Under Section 822.0421 of the Health and Safety Code, the animal control

authority is required to notify an owner if it has determined after an investigation that a dog is a

dangerous dog. TEX.HEALTH & SAFETY CODE ANN. § 822.0421(a)(West 2010). An

owner may appeal the dangerous dog designation to a justice, county, or municipal court of

competent jurisdiction not later than the 15th day after the date the owner is notified as required

by Section 822.0421(a). TEX.HEALTH & SAFETY CODE ANN. § 822.0421(b). An owner

may appeal the decision of the justice, county, or municipal court in the same manner as an
appeal for other cases from that court. Id.

       Trivizo filed the notice of appeal in the County Court at Law No. 3 of El Paso County in

cause number 2012DCV06427. The District Clerk forwarded the notice of appeal to this Court

but the docketing certificate reflects that an appealable order or judgment has not been entered

by the County Court at Law. On December 3, 2012, we notified Trivizo by letter of our intent to

dismiss for want of jurisdiction because there is no appealable order or judgment and advised

Trivizo that he had ten days to show grounds for continuing the appeal.         Trivizo has not

responded to our inquiry. Accordingly, we dismiss the appeal for want of jurisdiction.


January 16, 2013                      _______________________________________________
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating




                                                  -2-